J-A19043-19

                                   2019 Pa. Super. 353

    CAROL EVANS                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TRAVELERS INSURANCE COMPANY                :   No. 2531 EDA 2018

               Appeal from the Order Entered August 14, 2018
    In the Court of Common Pleas of Wayne County Civil Division at No(s):
                               531-Civil-2016


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS*, P.J.E.

OPINION BY STEVENS, P.J.E.:                         FILED DECEMBER 04, 2019

       Appellant Carol Evans appeals the order of the Court of Common Pleas

of Wayne County entering summary judgment in favor of Appellee Travelers

Insurance Company (“Travelers”). The trial court concluded that summary

judgment was warranted as it found that Evans failed to produce evidence of

a fact essential to her cause of action: whether her Post-Traumatic Stress

Disorder (PTSD) resulted from bodily harm sustained in the motor vehicle

accident at issue. We reverse and remand for further proceedings.

       On September 17, 2014, Evans was traveling southbound in her

Chrysler PT Cruiser in the left passing lane of Interstate 476 (I-476 or the

Pennsylvania Turnpike) near Kidder Township, Carbon County.1 At that time,
____________________________________________


1 Evans’ complaint indicates that she was driving in a “generally northerly
direction” on I-476 when the accident occurred. Compl. at ¶ 3. However, at
a subsequent deposition, Evans indicated that she was driving southbound on
I-476 from Scranton to Jim Thorpe when the accident occurred. Evans


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A19043-19



Rodolfo Hudson was traveling southbound in a tractor-trailer in the right lane

of I-476. At some point, Hudson attempted to move his tractor-trailer to the

left passing lane and violently collided with Evans’ vehicle. Compl. at ¶ 1-5;

Evans Deposition (“Dep.”), December 14, 2017, at 15.

       This forceful impact cracked Evans’ windshield, broke the passenger side

mirror off her vehicle, smashed her passenger side windows, caused broken

glass to fly into the vehicle, and pushed Evans’ entire vehicle to the left

towards the concrete barrier. Evans regained control of her vehicle and pulled

over to the right side of the interstate. Hudson pulled over his tractor-trailer,

and both parties waited for emergency personnel to arrive. Dep. at 14-17.

       While Evans felt pain in her head and neck immediately after the

accident, she did not initially seek medical care but instead took generic pain

medications. Id. at 19. Evans’ pain in her head and neck escalated, and she

began to experience dizziness in the week following the accident. Id. at 19-

22. Her husband insisted that she get treatment at a local hospital. Id. at

22. Evans subsequently reported various symptoms including persistent

headaches and neck pain, dizziness, balance issues, fogginess of her mental

processes, extreme exhaustion, nightmares, flashbacks, and panic attacks.

Id. at 23-25, 34-37, 40-46, 56-69, 73-75.




____________________________________________


Deposition (“Dep.”), December 14, 2017, at 15. This inconsistency does not
affect our conclusion in this case.


                                           -2-
J-A19043-19



       Thereafter, Evans submitted to extensive medical testing, received

injections into her cervical spine to alleviate pain, underwent physical therapy

and rehabilitation to regain balance and address issues with cognition, and

was prescribed multiple medications for pain, dizziness, and emotional

distress. Dep. at 23-28, 32-34, 52-69. Several months after the collision,

beginning in February 2015, Evans was evaluated and treated by psychiatrist

Dr. Matthew Berger for PTSD. Id. at 34-37.

       It is undisputed that Evans was treated for “injuries to her neck and

thoracic   spine    with    radiculopathy,”    and   head   injuries   that   included

“concussion, closed head injury, post-concussion syndrome, vertigo, post-

traumatic vascular headac[h]es, post-traumatic vestibuloneuronitis, and/or

post-traumatic stress disorder (PTSD).” Compl. at ¶ 8. Evans indicated that

she was advised that her injuries “may be permanent in nature.” Id.

       Evans submitted an application to her insurer, Travelers, for first party

benefits coverage under her automobile policy.2             The first party benefits

endorsement requires Travelers to pay “medical expenses” of an “insured who

sustains ‘bodily injury’ caused by an accident arising out of the maintenance

or use of a motor vehicle.” Endorsement, at 2 (some quotation marks

omitted). The endorsement defined “medical expenses” in part as “reasonable

and necessary charges incurred for … medical and rehabilitative services,

____________________________________________


2 Evans also filed a separate third-party action against Hudson and other
parties in federal court. It appears the outcome of that litigation was pending
at the time that the lower court entered summary judgment in this case.

                                           -3-
J-A19043-19



including but not limited to … psychiatric, and psychological services.” Id. at

1. The endorsement defined “bodily injury” as “accidental bodily harm to a

person and that person’s resulting illness, disease, or death.”   Id.

       While Travelers initially paid for Dr. Berger’s treatment of Evans’ PTSD,

Travelers subsequently denied coverage for future treatment. Evans’ counsel

sent Travelers a letter from Dr. Berger, who indicated he was treating Evans

for PTSD related to the motor vehicle accident and that continued treatment

of Evans’ PTSD was “medically necessary.” Berger Letter, 8/26/15, at 1.

       On October 7, 2015, Travelers’ claims representative, Kami Hause,

indicated that, while Travelers did not dispute that Evans sustained physical

injuries in the accident, Travelers claimed Evans’ PTSD does not constitute

“bodily injury” as defined by the endorsement. Hause Letter, 10/7/15, at 1.

Hause asserted that the endorsement’s definition of bodily injury was identical

to the policy language in Zerr v. Erie Ins. Exchange, 667 A.2d 237

(Pa.Super. 1995), in which this Court determined that emotional or mental

injuries were not covered under that definition of bodily injury, unless they

were caused by a physical injury. Hause Letter, 10/7/15, at 1.

       Evans filed this cause of action in the Court of Common Pleas of Wayne

County, arguing that Travelers breached the parties’ insurance contract.3,4

____________________________________________


3Evans is a resident of Wayne County, Pennsylvania.
4In her complaint, Evans also contended that Travelers’ conduct and actions
constituted bad faith in violation of 42 Pa.C.S.A. § 8371. After Travelers’ filed
preliminary objections, the parties entered a stipulation that the bad faith
count would be stricken from the complaint. Stipulation, 5/1/17, at 1.

                                           -4-
J-A19043-19



Evans’ complaint alleges that “Travelers acted with no reasonable foundation

in refusing to pay first party benefits when due, with respect to the unilateral

denial of payment for treatment of head and neck injuries and sequelae of

same,     including   psychological,    neuropsychological,    and/or    emotional

manifestations.” Compl. at ¶ 36 (emphasis added).           In its answer and new

matter,   Travelers   asserted   that    “[t]he   subject   Travelers   Policy   and

Pennsylvania case law bar coverage for emotional and mental injuries which

are not caused by physical injury.” Answer at ¶ 47.

      On May 30, 2018, Evans filed a Motion for Partial Summary Judgment,

arguing that she was entitled to receive first party benefits for the treatment

of her PTSD, which she sustained in the accident with concomitant physical

injuries. Evans also argued that Travelers’ strict interpretation of the policy

conflicted with the Motor Vehicle Financial Responsibility Law (MVFRL) and

violated public policy. On the same day, Travelers filed a Motion for Summary

Judgment, claiming Evans was not entitled to receive coverage for treatment

for PTSD, which did not result from the physical injuries she sustained in the

collision as required by policy language.

      In an opinion and order entered August 14, 2018, the trial court granted

summary judgment in favor of Travelers, denied Evans’ motion for summary

judgment, and dismissed Evans’ complaint with prejudice. Specifically, the

trial court found that Travelers was entitled to summary judgment as Evans

“failed to produce evidence that her mental injuries resulted from her physical




                                        -5-
J-A19043-19



injuries, which is essential to the cause of action.”      Trial Court Opinion

(T.C.O.), 8/14/18, at 5. This timely appeal followed.

      Evans raises the following issues for our review on appeal:

      I.    Did the trial court err in granting [Travelers’] Motion for
            Summary Judgment, denying [Evans’] Motion for Partial
            Summary Judgment, and dismissing [Evans’] Complaint
            when there was no genuine issue or dispute of material fact
            that [Evans] suffered concomitant physical injuries, in
            addition to her psychiatric injuries, as a result of the motor
            vehicle collision at issue; psychiatric services were a
            covered first party medical expense pursuant to her policy
            with [Travelers]; and [Travelers] based their denial and the
            trial court based its opinion solely upon the case of Zerr v.
            Erie Ins. Exchange, 667 A.2d 237 (Pa.Super. 1995)?

      II.   Did the trial court err in granting [Travelers’] Motion for
            Summary Judgment, denying [Evans’] Motion for Partial
            Summary Judgment, and dismissing [Evans’] Complaint
            when [Travelers’] and the trial court’s interpretation of the
            policy language at issue and Zerr impermissibly conflicts
            with the provisions of the MVFRL and violates public policy?

Evans’ Brief, at 4.

      In reviewing a trial court’s order granting summary judgment, we are

guided by the following principles:

      When a party seeks summary judgment, a court shall enter
      judgment whenever there is no genuine issue of any material fact
      as to a necessary element of the cause of action or defense that
      could be established by additional discovery. A motion for
      summary judgment is based on an evidentiary record that entitles
      the moving party to a judgment as a matter of law. In considering
      the merits of a motion for summary judgment, a court views the
      record in the light most favorable to the non-moving party, and
      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party. Finally, the court may
      grant summary judgment only when the right to such a judgment
      is clear and free from doubt. An appellate court may reverse the



                                      -6-
J-A19043-19


      granting of a motion for summary judgment if there has been an
      error of law or an abuse of discretion.

Gallagher v. GEICO Indem. Co., ___Pa.___, 201 A.3d 131, 136–37 (Pa.

2019) (citations omitted).

      In interpreting the language of an insurance policy, we recognize that:

      we must apply general principles of contract interpretation, as, at
      base, an insurance policy is nothing more than a contract between
      an insurer and an insured. 401 Fourth St., Inc. v. Inv'rs Ins.
      Grp., 583 Pa. 445, 879 A.2d 166, 171 (2005). In so doing, we
      must “ascertain the intent of the parties as manifested by the
      terms used in the written insurance policy.” Id. Just as in
      statutory construction, “[w]hen the language of the policy is clear
      and unambiguous, a court is required to give effect to that
      language.” Id. Importantly, however, provisions of insurance
      contracts are invalid and unenforceable if they conflict with
      statutory mandates because contracts cannot alter existing laws.
      Prudential Prop. & Cas. Ins. Co. v. Colbert, 572 Pa. 82, 813
A.2d 747, 751 (2002).

Gallagher, 201 A.3d at 137.

      Evans first argues that the trial court erred in determining that

treatment for PTSD that she sustained in the accident is not covered under

her policy with Travelers.   Evans argues that her PTSD and other mental

injuries, sustained with concomitant physical injuries, constitute “bodily

injury” under the policy language. Evans also contends that the trial court

erred in finding that this case was controlled by this Court’s prior decision in

Zerr, which Evans argues is distinguishable.

      In Zerr, the insured was traveling on the Pennsylvania Turnpike and

was forced to swerve off the road after a tractor-trailer attempted to change

lanes too quickly in front of the insured’s vehicle. However, “the two vehicles



                                     -7-
J-A19043-19



never made contact with one another, and Mr. Zerr suffered no physical harm

at the scene.” Zerr, 667 A.2d at 237. Zerr sought first party benefits under

his own policy for coverage for PTSD, globus hystericus, anxiety attacks,

driving phobia, and numerous physical symptoms, which he alleged, were

caused by his emotional experience on the highway. The insurer, Erie, denied

responsibility to pay benefits for Zerr’s emotional injuries, as Zerr suffered no

physical injuries at the time of the incident.      Zerr’s policy contained an

identical definition of bodily injury: “accidental bodily harm to a person and

that person’s resulting illness, disease, or death.” Id. at 238.

      A three-judge panel of this Court affirmed the trial court’s decision to

grant Erie’s preliminary objections in the nature of a demurrer. Even though

Zerr had reported physical manifestations of his emotional distress, this Court

found Zerr had not sustained a “bodily injury” as defined by his policy or the

MVFRL as his “injury did not result in an illness, but rather his illness resulted

in a bodily injury.” Id. at 239. Further, the Zerr Court reasoned that

      neither the legislature nor the Pennsylvania Supreme Court has
      yet to erect a bridge between bodily injury and mental injury, in
      the context of automobile insurance law; that is, a distinction
      between physical and psychological maladies remains, such that
      one who suffers psychological illness cannot successfully claim
      benefits under the MVFRL for “injury.”

Id. at 240. Thus, the Zerr Court concluded that “the law states with certainty

that no recovery is possible, by means of the MVFRL or [the insured’s] policy,

for mental injury which is not the result of a bodily injury.” Id. (emphasis

added).


                                      -8-
J-A19043-19



       However, while the Zerr court held that an individual who suffers

psychological illness cannot successfully claim benefits under the MVFRL for

“injury,” this Court held, in a different context, that a plaintiff who exhibited

“symptoms of severe depression, nightmares, stress and anxiety, requiring

psychological treatment, and ... ongoing mental, physical and emotional

harm,” sufficiently set forth physical manifestations of emotional distress or

physical harm to support an action for negligent infliction of emotional distress

(NIED). Love v. Cramer, 606 A.2d 1175, 1179 (Pa.Super. 1992).

       This Court has also determined that a plaintiff sufficiently established

that she sustained physical harm as a result of emotional distress as she

experienced “knots” in her stomach, nightmares, low self-esteem, was easily

frightened, and suffered major depression, for which she sought professional

counseling for ongoing mental and physical harm. Brown v. Phila. Coll. of

Osteopathic Med., 674 A.2d 1130, 1137 (Pa.Super. 1996).               See also

Schmidt v. Boardman Co., 608 Pa. 327, 382, 11 A.3d 924, 958 (2011)

(Baer, J., concurring) (asserting that the appellees’ physical manifestations of

emotional trauma, which resulted from witnessing harm to a close relative,

constituted “physical harm” or “physical injury” as contemplated by the

Restatement (Second) of Torts Section 402A).5

____________________________________________


5 Evans asks that this Court consider as persuasive authority the non-
precedential decision in Lipsky v. State Farm Mut. Auto. Ins. Co., 565 EDA
2010 (Pa.Super. September 1, 2011) (unpublished memorandum). Although
Pa.R.A.P. 126 was recently amended to allow parties to rely on non-



                                           -9-
J-A19043-19



       In applying these concepts to the contractual language at issue in this

case, we observe that, in addition to her diagnosis of PTSD, Evans reported

numerous physical manifestations of her emotional distress, including:

persistent headaches, dizziness, balance issues, fogginess of her mental

processes, extreme exhaustion, nightmares, flashbacks, and panic attacks.

       Moreover, there is no dispute that Evans sustained physical injury to her

head and neck as a result of this violent collision. Nevertheless, the trial court

relied on Zerr to conclude that Evans’ PTSD did not constitute “bodily injury”

that her policy defined as “accidental bodily harm to a person and that

person’s resulting illness, disease, or death.”

       While this Court is bound by precedent in Zerr which provides that

physical manifestations of emotional distress cannot constitute “bodily harm”

as defined by the policy language at issue and the MVFRL,6 Zerr is

distinguishable as Zerr’s claim for coverage was based solely on emotional

injury without any accompanying physical injury whereas it is undisputed that

Evans suffered both physical injuries and emotional distress (including PTSD)

in her accident.     Pursuant to Zerr, Evans is entitled to benefits under her

policy if the physical harm she sustained in the accident resulted in an illness.7

____________________________________________


precedential unpublished decisions of this Court as persuasive authority, this
amendment only applies to decisions filed after May 1, 2019. As the Lipsky
decision was filed on September 1, 2011, this unpublished memorandum
cannot serve as persuasive authority.
6 Commonwealth v. Karash, 175 A.3d 306, 307 (Pa.Super. 2017) (“a panel

of this Court cannot overrule the decision by another panel”).
7 The parties do not dispute that PTSD constitutes an “illness.”


                                          - 10 -
J-A19043-19



      When reviewing the record in the light most favorable to Evans and

resolving all doubts as to the existence of a genuine issue of material fact

against Travelers, we reject the trial court’s conclusion that summary

judgment was warranted based on its finding that Evans “failed to produce

any evidence that her mental injuries resulted from her physical injuries.”

T.C.O. at 5. Evans has presented evidence to support her claim that her PTSD

resulted from not only from experiencing the traumatic collision but also from

her physical injuries which caused Evans continuous physical pain, affected

her physical and emotional well-being, and required extensive medical testing,

treatment, and rehabilitation over a period of several years. Evans asserted

that she still was experiencing continuous neck pain on the day of her

deposition, over three years after the accident.

      We reject the trial court’s conclusion that the record shows Evans’ PTSD

and mental injuries were solely caused by the accident and could not have

been caused in part by her physical injuries, which are closely related and

seemingly intertwined.    While the trial court found that Evans’ deposition

testimony “indicates more definitively that her mental injuries resulted from

the accident itself,” Evans’ testimony did not foreclose the possibility that her

PTSD was also caused by the physical injuries. In Evans’ deposition, opposing

counsel did not make any inquiry to determine whether Evans’ physical

injuries had caused her emotional distress.

      In the same manner, we disagree with the trial court’s suggestion that

Evans’ treating psychiatrist, Dr. Berger, concluded that Evans’ PTSD was

                                     - 11 -
J-A19043-19



solely caused by experiencing the accident.        The record contains a one-

paragraph letter from Dr. Berger to Travelers which states that Evans “suffers

from PTSD “related to a motor vehicle accident that occurred in September of

2014.” Berger Letter, 8/26/15, at 1. The only conclusion Dr. Berger makes in

the letter is that his assertion that Evans’ “medications and her continued

treatment in our office are medically necessary and indicated to help reduce

her symptoms of PTSD.” Id. at 1.

      As a result, the record does not conclusively show that Evans’ PTSD and

mental injury was solely caused by the accident as there is evidence that her

emotional trauma was intertwined with or related to her physical injuries.

      As such, we find there is a genuine issue of a material fact as to a

necessary element of the cause of action: whether Evans’ PTSD and other

mental injury was caused by her bodily harm sustained in the accident.

Accordingly, the trial court erred in entering summary judgment in favor of

Travelers.

      Evans also argues that the trial court’s interpretation of the policy in this

case conflicts with the MVFRL and violates public policy.       More specifically,

Evans asserts that the trial court’s interpretation of the policy at issue results

in “illusory coverage,” as she alleges that she was denied coverage even

though she paid additional premiums for Added Party Benefits.

      Evans points out that, while her policy set forth the minimum limit of

liability for Basic First Party Benefits at $5,000 for Basic “Medical Expenses,”

the first party benefits endorsement allowed the insured to pay additional

                                      - 12 -
J-A19043-19



premiums for several options that would require Travelers to provide Added

Party Benefits.    Evans emphasizes that she paid additional premiums to

receive “Increased Medical Expenses,” in which Travelers’ limit of liability was

raised to $100,000.

      We are not persuaded by Evans’ claim that she is entitled to payment

for her psychiatric treatment based on her payment of additional premiums

for Added Party Benefits. As noted above, the endorsement defines “medical

expenses” in part as, “reasonable and necessary charges incurred for …

medical and rehabilitative services, including but not limited to … psychiatric,

and psychological services.” Endorsement, at 1. The endorsement provides

that Travelers would pay for “medical expenses” for an insured who sustains

“bodily injury” arising out of the maintenance or use of a motor vehicle.

      As noted above, Evans’ policy contains consistent definitions of bodily

injury as those at issue in Zerr and in the MVFRL, which defines “bodily injury”

as “accidentally sustained bodily harm to an individual and that individual's

illness, disease or death resulting therefrom.” 75 Pa.C.S.A. § 1702.          We

reiterate that this Court is bound by this Court’s interpretation of the identical

definition of “bodily injury” as set forth in Zerr.

      Evans did not pay additional premiums for “illusory coverage,” but

instead chose to pay additional premiums for the option of “Increased medical

expenses,” which raised Travelers’ limit of liability to provide coverage for the

insured’s “bodily injury” from $5,000 to $100,000. Endorsement, at 2. It is

inconsequential that Evans chose to pay for such Added Party Benefits, as it

                                      - 13 -
J-A19043-19



did not relieve Evans of the requirement that she show that she sustained

“bodily injury” in her motor vehicle accident, which we have addressed above.

Evans does not develop any argument to support her claim that the payment

of additional premiums allowed her access to coverage for psychiatric

treatment that was unavailable otherwise.

      However, in light of our previous discussion, we find that a genuine issue

of material fact exists as to whether Evans’ PTSD resulted from her bodily

harm that she sustained in the motor vehicle accident at issue. As this issue

can be explored further on remand, we conclude that the trial court erred in

granting summary judgment in favor of Travelers. We reverse the trial court’s

order granting summary judgment in favor of Travelers and remand for further

proceedings.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/19




                                    - 14 -